Fourth Court of Appeals
                                 San Antonio, Texas

                                      JUDGMENT

                                    No. 04-17-00802-CV

  IN THE INTEREST OF L.A.D.-L., M.R.D.-L., U.A.D.-T., AND D.R.D.-T., CHILDREN

                  From the 37th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016PA00824
                        Honorable Martha B. Tanner, Judge Presiding

        BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE RIOS

       In accordance with this court’s opinion of this date, the order of the trial court is
AFFIRMED. It is ORDERED that no costs be assessed against appellant in relation to this appeal
because appellant qualifies as indigent under TEX. R. APP. P. 20.

       SIGNED May 30, 2018.


                                               _____________________________
                                               Irene Rios, Justice